Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Response to Amendment
The amendments and remarks filed on 11/09/2020 are acknowledged and have been fully considered.  Claims 1 and 26-75 are currently pending.  Claim 1 has been amended.  Claim 16 has been cancelled.  Claims 2-15 and 17-25 have been previously cancelled.  Claims 26-75 remain withdrawn as being directed to non-elected claims. Claim 1 is the subject of this office action. 
The previous objection to the specification for New Matter is withdrawn in light of the amendments to the specification filed on 11/09/2020.  The new matter has been deleted.
The previous rejections of claim 16 are moot in light of the cancellation of the claim in the amendments filed on 11/09/2020.


Specification – Objection (Maintained)
The use of the terms TRITON, BRIJ and TWEEN, which are trade names or marks used in commerce, has been noted in this application.  They should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.  Applicants have amended the specification to delete the new matter which was previously included in the amendments filed on 06/10/2020.  However, the tradenames/trademarks TRITON™, BRIJ® and TWEEN® are capitalized but do not disclose the generic/chemical name.  The objection to the specification is maintained and can be obviated by amending the specification to include the generic/chemical name after the tradename/trademark.  See MPEP §608.01(v).  
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrases “contacting the connective tissue with a surfactant for contacting in the process provided as one of 0.25%, 0.5%, and 1.0% solutions for 48 hours, 24 hours, and 12 hours, respectively;” in lines 4-6 of claim 1 and “contacting the connective tissue with a disinfectant, the disinfectant peracetic acid used for contacting in the process provided as 0.05%, 0.1%, 0.5% solutions for 8 hours, 4 hours, and 2 hours, respectively;” in lines 7-8 of claim 1 contain convoluted language. 
It is suggested to amend the phrases to “contacting the connective tissue with one of 0.25%, 0.5%, and 1.0% surfactant solutions for 48 hours, 24 hours, and 12 hours, respectively;” and “contacting the connective tissue with one of 0.05%, 0.1%, 0.5% disinfectant solutions for 8 hours, 4 hours, and 2 hours, respectively;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate clarification is needed.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US 8,735,054; Iss. May. 27, 2014; Priority Jan. 2, 2009; Of Record) in view of Wang (US 2008/0306610; Pub. Dec. 11, 2008; Of Record), Levy (US 5,746,775; Iss. May 5, 1998; Of Record) and Sarac (US 2010/0300045; Pub. Dec. 2, 2010; Of Record), as evidenced by Brendel (US 4,801,299; Of Record).
Sun teaches methods for making, sterilizing and preserving tissues (acellular tissue matrices, ATM) (abstract). Sun teaches the tissue matrices produced by its methods can be used to repair soft tissue such as abdominal wall fascia, myocardia, intestinal tissue (col. 27 lines 40-45, col. 22 lines 10-50). Sun teaches its ATM products can be produced from connective tissue (col. 10 lines 54-60) including bone (col. 1 lines 36-37). Sun teaches providing a tissue from a mammal, treating the tissue with a detergent capable of lysing the cells (remove cells to decellularize) and teaches any suitable detergent known in the art can be used (col. 2 lines 1-3, 31-37).  Sun teaches the methods of US 4,801,299 (Brendel et al., ‘299 patent) disclose the treatment of tissue with detergents and incorporates the ‘299 by reference (col. 11 lines 58-61). The ‘299 patent teaches treating the tissue with detergents such as BRIJ 35 to dissolve cytoplasmic or cell membranes and proteins by disrupting lipids (col. 6 lines 24-29, col. 5 lines 3-4). The ‘299 patent teaches the concentration of the detergent to be from 0.5 to 20% (col. 5 line 2) and teaches the exposure times to be from a few hours to several days (col. 5 lines 10-12). The amounts of the detergent and time of exposure taught by the ‘299 patent is similar to the ranges recited in claim 1 (0.25%, 0.5% and 1.0% for 48 hours, 24 hours, and 12 hours respectively).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 
Sun teaches sterilizing the tissue with a disinfectant at about 5% or less (5% - 0.01%) peracetic acid solution (aqueous PAA solution) and teaches the amount can be varied depending upon the type or amount of microbial contaminant (col. 15 lines 12-30). Sun teaches the time of contact to be between 5 minutes to about 30 hrs. Sun teaches the sterilizing solution can also contain high salt including sodium chloride from about 0.5M to about 2M (col. 15 lines 46-52).
Sun does not teach contacting the connective tissue with a chondroitinase enzyme.
Wang teaches methods to reduce the cellular content and reduce immunogenicity of a tissue to make it suitable for implantation (par. [0005]). Wang teaches treating the tissue with enzymes such as hyaluronidase, chondroitinase ABC, lipase etc., to increase ECM permeability (par. [0028]). Therefore, one of ordinary skill in the art would be motivated to add an additional step of treating the tissue with enzymes as taught by Wang in the tissue treatment methods of Sun, because Wang teaches that enzyme treatment increases ECM permeability and reduces immunogenicity. The instant specification teaches enzyme treatment to reduce proteoglycans such as hyaluranons, chondroitins etc., (par. [0048]).
Sun does not teach contacting the connective tissue with a lipase enzyme to reduce at least one of lipids, phospholipids, and endotoxins in the connective tissue.

Sun teaches treating the tissue with a DNA endonuclease to remove all of the DNA (col. 11 lines 35-60, col. 13 lines 8-20), therefore Sun is teaching reducing at least one of proteoglycans, lipids, phospholipids, nucleic acids and MHC antigens. 
Sun does not teach removing endotoxins. However, the instant specification states that 0.1% peracetic acid treatment and 1M NaCl solution treatment reduces endotoxins in the tissue (see instant specification par. [0065]) and Sun is teaching treating the tissue with peracetic acid and NaCl at the same concentration ranges, therefore the methods of Sun would also remove endotoxins from the connective tissue.
Sun teaches treating the tissue with DNA nuclease to remove all or substantially of the DNA (which reads on greater than about 90%) (see Sun col. 13 lines 8-15).  Sun teaches treating the tissue with similar amounts of peracetic acid, and the instant specification teaches peracetic treatment reduces proteoglycan content (par. [0048]), oxidizes molecular moieties (par. [0058]), removes nucleic acids, endotoxins (par. [0055]), reduces MHC antigenicity (par. [0056,0059]), therefore the tissue of Sun 
Sun does not teach its treatment steps reduces the phospholipid and extractable lipid content. 
Levy teaches methods of treating a collagenous biomaterial by exposing to alcohol to inhibit in vivo calcification (abstract). Levy teaches treating tissues with 40-80% ethanol and this reduces the phospholipid content between 20-85% and the cholesterol content (an extractable lipid) by 95% and this dependent on the alcohol concentration (see Table 3). Therefore, one of ordinary skill in the art would be motivated to add an additional step of treating the tissue with ethanol as taught by Levy in the tissue treatment methods of Sun, because Levy teaches that ethanol treatment reduces in vivo calcification of the tissue. Levy teaches the ethanol treatment to reduce phospholipid by 20-85% and lipid content by 95% (see Table 3).
Regarding the limitations pertaining to the various characteristics exhibited by the tissue recited in lines 20-33 which disclose “reducing at least one of proteoglycans, lipids, phospholipids, nucleic acids, and major histocompatibility (MHC) antigens that inhibit cellular infiltration and attachment, wherein the tissue matrix exhibits the following criteria: being reduced by at least about 30% to greater than about 90%, in extractable nucleic acids; being reduced by about 70% to about 95% in extractable phospholipids; being reduced by about 70% to about 95% in extractable lipids; retaining about 50% to about 70% of extractable proteoglycans; having molecular moieties which have been oxidized; by being reduced in the range of 85% to 99% in immunoreactive major histocompatibility antigens; presenting a slightly altered 
Regarding the amounts of nucleic acids, phospholipids, MHC antigens that are reduced, amounts of proteoglycans that are retained, the methods of Sun in view of Levy and Wang, teach the same method steps of treating the tissue, with peracetic acid, detergents (Triton X-100), NaCl, ethanol and enzymes (chondroitinase, lipase); therefore, the method steps of Sun/Levy/Wang would result in a tissue which exhibits the same properties as recited in instant claims. Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02.  Further, the cited prior art teaches that treating the tissues with surfactants, enzymes, sterilizing agents etc., for the same purpose as recited in the instant specification, and recognizes that the treatment steps are result effective, so it is within the purview of the artisan to optimize the treatment conditions to achieve the desired outcome (the amounts of nucleic acids reduced, amounts of proteoglycans retained, reduction of immunoreactive antigens etc.,). See MPEP §2144.05.
Sun teaches freeze drying the treated tissue (dehydrating) (col. 18 lines 3-10). Sun teaches the freeze-dried tissue can be micronized to produce a particulate 
Sun does not teach storing the tissue product in non-aqueous solutions of mineral oil.  
Sarac teaches medical devices comprising processed biological tissue (par. [0035,0036]) to be stored in hydrophobic liquids such as sterile mineral oil (par. [0040]). Sarac teaches storing in mineral oil preserves the initial tensile strength of the medical device (par. [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Sun/Wang/Levy and store the processed tissue in mineral oil as taught by Sarac instead of an aqueous solution. One of ordinary skill in the art would be motivated to do so because Sarac teaches storing in mineral oil preserves the initial tensile strength of the medical devices.  
The limitations “is ready to use in implantation as an injectable tissue matrix by pre-loading the tissue matrix in a syringe with a needle for subcutaneous injection into a host” is interpreted to be an intended use of the tissue matrix that is stored in the mineral oil because it is recited as a part of a wherein clause.  The limitations are not 
The combination of Sun, Wang, Levy and Sarac renders instant claim 1 obvious.

Response to Arguments
Applicant’s arguments filed on 11/09/2020 with regards to the teachings of Sun, Wang, Levy and Sarac as they pertain to the rejections of claim 1 under 35 USC §103 (see pages 20-21 of remarks) have been fully considered but are not persuasive. Applicants argue that claim 1 has been amended to recite the features that the tissue matrix is pre-loaded in a syringe with a needle for subcutaneous injection into a host and that Sarac which was cited to teach storing in mineral oil is a weak reference because it is directed to using mineral oil to maintain tensile strength of devices and not injectable compositions.  Applicants argue that Sun never teaches or suggests the composition is injectable through a needle (see page 20 remarks last para.).
These arguments are not persuasive because it is noted the limitations “is ready to use in implantation as an injectable tissue matrix by pre-loading the tissue matrix in a syringe with a needle for subcutaneous injection into a host” is interpreted to be an intended use of the tissue matrix that is stored in the mineral oil.  The limitations are not positively recited as an active step of the claimed method that is required by 
Regarding the teachings of Sarac, it teaches medical devices comprising processed biological tissue (par. [0035,0036]) to be stored in hydrophobic liquids such as sterile mineral oil (par. [0040]).  Sarac teaches storing in mineral oil preserves the initial tensile strength of the medical device (par. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to store the processed tissue of Sun/Wang/Levy in mineral oil as taught by Sarac.  Since Sarac is teaching the tensile strength of the biological tissue is preserved, one of ordinary skill in the art would be motivated to store the processed tissue of Sun/Wang/Levy also in sterile mineral oil to preserve its tensile strength.
Therefore the rejections of claim 1 under 35 USC 103 over Sun in view of Wang, Levy and Sarac are maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657